an

Of h : : Lo ate
AO 245B (Rev. 02/08/2019) Judgment i ina Crittiinal Petty Case (Modified) - oe Page | of I ~--

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November 1, 1987)
Francisco Hernandez-Benhumea “Case Number: 3:19-mj-22590
~ Bridget Kennedy

 

Defendant's Attorney

REGISTRATION NO. 86121298

THE DEFENDANT: a
pleaded guilty to count(s) 1 of Complaint

 

C] was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s) which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s) |
8: 1325, ILLEGAL ENTRY (Misdemeanor) 1.

© The defendant has been found not guilty on count(s)

CO Count(s) - dismissed on the motion of the United States.

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term x .
/-NTIME SERVED O days

 

Xl Assessment: $10 WAIVED & Fine: WAIVED

kX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Thursday, June 27,.2019
Date of Imposition of Sentence

Received i Y Al Cul ba | | elon Sail bey

 

DUSM - _ HONORABLE JACQUELINE'S. CORLEY |
7 : ED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 7 | oe | 3:19-mj-22590

 

 
